United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-30120
                         Conference Calendar


FREDDIE RAY LEWIS,

                                     Plaintiff-Appellant,
versus

CHRIS SMITH, III; BOBBY HICKMAN; CITY OF LEESVILLE;
SYLVESTER DESMOND; WILLIE BANKS, JR.; HARRY JAMES;
SCOTT, Lieutenant; KENNETH NOBLE; JOHN J. BOLGER;
T. BOLTON; ROBERT ALLEN; DAVID GRIFFITH; GARY COOPER;
RANDY PRUITT,

                                    Defendants-Appellees.
                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 2:03-CV-699
                        - - - - - - - - - -

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     In 2003, Freddie Ray Lewis, a Louisiana resident and a

former inmate at the Leesville (La.) City Jail (“Jail”), filed

this pro se, in forma pauperis complaint pursuant to 42 U.S.C.

§ 1983, alleging that he had been falsely imprisoned at the Jail

in 1996 and 1997.    The district court granted the defendants’

motions to dismiss pursuant to FED. R. CIV. P. 12(b)(6),

concluding that Lewis’s claims were barred by the res judicata

doctrine as the result of the judgment in favor of most of the

same defendants in Lewis’s prior civil rights action, Lewis v.

Smith, No. 97-CV-1420 (W.D. La. Sept. 11, 2000), and that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-30120
                                  -2-

claims were barred by the applicable one-year Louisiana

limitations statute for personal injury actions.

     All of Lewis’s claims involving conditions of confinement

are indeed barred by the res judicata doctrine, because the

judgment in Lewis’s prior civil rights action involved the same

cause of action.    See Schmeuser v. Burkburnett Bank, 937 F.2d

1025, 1031 (5th Cir. 1991); Nagle v. Lee, 807 F.2d 435, 439 (5th

Cir. 1987).    Lewis’s claims, which accrued at the latest by 1997,

were also barred by the one-year limitations provision applicable
to Louisiana personal injury actions.       See Owens v. Okure, 488

U.S. 235, 250 (1989); Jacobsen v. Osborne, 133 F.3d 315, 319 (5th

Cir. 1998).    Finally, Lewis’s false imprisonment claims are

barred by the doctrine of Heck v. Humphrey, 512 U.S. 477, 486-87

(1994).   See Randell v. Johnson, 227 F.3d 300, 301 (5th Cir.

2000) (Heck doctrine applies to former prisoners).      The district

court did not err in granting the motions to dismiss.       See Vulcan

Materials Co. v. City of Tehuacana, 238 F.3d 382, 387 (5th Cir.

2001).
     Lewis’s appeal is without arguable merit, see Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983), and it is DISMISSED as

frivolous.    5TH CIR. R. 42.2.   Lewis is warned that any future

frivolous filings will subject him to sanctions.

     Lewis’s motion urging this court to waive “corrections and

additions” to his brief and to waive the record-excerpts

requirement is DENIED as unnecessary.

     APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED; SANCTION

WARNING ISSUED.